Citation Nr: 0009023	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  99-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for lumbar rotary 
scoliosis with radiculopathy to L5-S1, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for the residuals of 
an avulsion fracture, right distal fibula (ankle), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for mild 
hyperesthesia, right leg and hip, with limited motion, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for fracture 
residuals, right (major) olecranon and radial heads, with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for scar, right 
olecranon and radial heads, fracture, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
the residuals of a mid-shaft fracture of the left ulna.  

7.  Entitlement to an increased (compensable) rating for 
right LC-1 pelvic fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
August 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainde of the one-year period following notification of 
the decision being appealed.  

The present case arises out of July 1996 and October 1996 
rating actions, with which the veteran expressed her 
disagreement.  Statements of the case were issued in May and 
June 1999, and the veteran's substantive appeal was received 
in August 1999.  A supplemental statement of the case was 
issued in September 1999, and the matter was forwarded to the 
Board in December 1999.  

In addition to the foregoing, it is observed that, in a 
letter submitted by the veteran to the Board, she requested 
that her claims file, retained within the jurisdiction of the 
VA Regional Office in Wilmington, DE, be transferred to the 
VARO in Washington, DC, for adjudication, since the 
Washington office is nearer to her residence.  In this 
regard, we observe that the veteran's claims file was 
originally located at the Washington RO, but was transferred 
to the Wilmington RO after the veteran undertook employment 
at the Washington RO, as a service organization 
representative.  That action was entirely consistent with the 
procedures set out in the VA Adjudication Procedure Manual, 
M21-1, Part II, Para. 4.07, concerning the transfer of 
employee records, and certainly comports with the obvious 
desire that the adjudication of all veteran's claims, whether 
employed at VA offices or not, be conducted in a fair and 
impartial manner.  Therefore, the Board can discern no basis 
for interfering with the decision as to the appropriate RO 
over which jurisdiction of the veteran's claim is exercised. 

Finally, we note that, in her substantive appeal, the veteran 
requested to appear at a hearing before a Member of the 
Board.  In March 2000, however, the Board received 
correspondence from the veteran in which she withdrew her 
request for a hearing.  Accordingly, no further action in 
that regard is warranted.  


REMAND

A review of the record reflects that the RO gave notice to 
the veteran that her appeal was being transferred to the 
Board in a letter to her, dated December 7, 1999.  In that 
letter, she was apprised of the regulation, 38 C.F.R. § 
20.1304, which governs the submission of additional evidence 
in an appeal after the Board has received the file.  
Thereafter, the record shows that the Board received 
additional medical evidence from the veteran on March 1, 
2000.  Accompanying this evidence was a letter from the 
veteran in which she wrote that she was "not waiving agency 
of original jurisdiction (AOJ) review of the additional 
medical evidence."  

Pursuant to the provisions of 38 C.F.R. § 20.1304(a), an 
appellant will be granted a period of 90 days following the 
mailing of notice to him or her that an appeal has been 
certified to the Board for appellate review, and that the 
appellate record has been transferred to the Board, during 
which he or she may submit additional evidence.  By the 
provisions of 38 C.F.R. § 20.1304(c), any such evidence so 
received at the Board, "must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived . . . ."

In this case, the evidence shows that the veteran's claims 
file was transferred to the Board on December 7, 1999.  Prior 
to the expiration of 90 days thereafter, the veteran 
submitted additional evidence to the Board which she wished 
to have considered in connection with her current claims.  
Since the right to have this evidence reviewed by the RO was 
not waived, this evidence must be referred to the RO for its 
consideration.  38 C.F.R. § 20.1304(c).  Accordingly, it will 
be necessary to return the case to the RO for further review 
prior to the Board's entering a final decision.

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

The RO should review the evidence submitted by the 
veteran to the Board in March 2000 (a private 
physician's report dated 15 February 2000), in the 
context of all the evidence considered in 
adjudicating her current claims for increased 
ratings.  After conducting any additional 
development as may be deemed appropriate, including 
further examinations, the RO should enter its 
determination with respect to the issues on appeal.  
If any determination remains adverse to the 
veteran, she and her representative should be 
furnished a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board.  

Although no action by the veteran is necessary unless she 
receives further notice, she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


